                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANNA DOMINGUEZ,

                       Plaintiff,
                                                                 CIVIL ACTION
       v.                                                        NO. 18-613


ANDREW SAUL
Commissioner of the Social Security
Administration,

                       Defendant.


                                            ORDER

       AND NOW, this 5th day of December 2019, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Elizabeth T. Hey (Doc. No. 17),

Plaintiff’s Objections to the Report and Recommendation (Doc. No. 18), and in accordance with

the Opinion of the Court issued this day, it is ORDERED as follows:

       1.     Plaintiff’s Objections to the Report and Recommendation (Doc. No. 18) are

              OVERRULED.

       2.     The Report and Recommendation (Doc. No. 17) is APPROVED AND

              ADOPTED.

       3.     Judgment is entered in favor of Defendant and against Plaintiff.

       4.     The Clerk of Court shall close this case for statistical purposes.

                                                     BY THE COURT:



                                                     / s / J oel H. S l om s k y
                                                     JOEL H. SLOMSKY, J.
